 NEHI ROYAL CROWN CORP.Nehi-Royal Crown CorporationandLiquor and WineSalesmen'sUnion Local 62, Distillery, Rectifying,Wine and Allied Workers International Union,AFL-CIOandJamesW.Simmons.Case13-CA-7875 and 13-CA-8510August 15, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn February 27, 1969, Trial Examiner Jerry B.Stone issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthatRespondent had not engaged in certain otherallegedunfairlaborpractices.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecisionand a supporting brief. The GeneralCounsel then filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,cross-exceptions and briefs, and the entire record inthisproceeding,andherebyadopts the TrialExaminer'sfindings,conclusions,andrecommendations only to the extent consistentherewith.The Trial Examiner found that Respondent'sdischarge of employee James W. Simmons in June1968 violated Section 8(a)(3) of the Act. He alsofound that Respondent committed certain 8(a)(1)violations in August and October 1968. Therefore,theTrialExaminer concluded that the conduct ofRespondent also violated the terms of a settlementagreement entered into in Case 13-CA-7875 inAugust 1967 and he found certain violations basedin the facts surrounding that settlement. We do notagree.The Discharge of SimmonsThe events involved in Simmons' discharge aremore fully set forth in the attached Trial Examiner'sDecision.For purposes of our Decision herein, abrief factual summary will suffice.On June 22, 1968, the annual picnic forRespondent'semployeeswas held.Among theevents at the picnic was a softball game between93Respondent'snorth and south side salesmen. Thecompetitionwas quite intense as the participantshad wagered$10 per person on the outcome of thegame.Throughout the course of the ball game,ThomasCooksley, anorth side employee,had been makingoffensive remarks. Several of these remarks weredirected at Simmons,a south side employee. At onepoint,Cooksley,whohadbeenpitching,wasremoved from the game by Respondent's supervisorsbecause his behavior was disrupting the game'sprogress.However,Cooksleyremained along thesidelines near first base,the position that Simmonswas playing, and continued to direct comments atSimmonsandothers.Ultimately,SimmonsinformedCooksleythat he was not going to toleratefurther commentary and, upon the conclusion of theinning then in progress,Simmons proceeded tostrikeCooksley,knockinghimunconscious.Subsequently,Simmons was discharged.As noted above, the Trial Examiner found thatSimmons' discharge violated8(a)(3).Thatfindingwas based upon the following factors, which theTrialExaminer considered to be of materialsignificance.The incident between Simmons and Cooksley,which took place at the annual company picnic, wascharacterizedby the Trial Examiner as havingoccurred on "nonworktime,off premises,and . . .not in connection with his[Simmons']job duties."TheTrialExaminercontinuedthatalthoughRespondent had a rule which prohibited fighting,that rule applied only to fighting on companypremises.Thus,he concluded that Simmons couldnot have been discharged for violating Respondent'sruleagainst fighting.The Trial Examiner thencoupledtheforegoingdeterminationwiththeobservation that,because Cooksley had not beendisciplined for using offensive language,Simmons'discharge revealed disparate treatment which, inturn,heviewedasevidenceofRespondent'sdiscriminatory intent.The sum total of these determinations influencedtheTrialExaminer to examine the factualallegations involved in the settlement agreement inCase 13-CA-7875.The facts involved in that caseindicated,inter alia,that Simmons'played an activeroleintheChargingUnion'sorganizationalcampaign and that Respondent had exhibited unionanimus.'Thus, the Trial Examiner concluded thatSimmons was discharged because of his previousactivities on behalf of the Charging Union.We are ofthe opinion that the record fails toestablish that Respondent discharged Simmons forany reason other than his conduct at the companypicnic.The picnic itself was an established annualeventofwhichRespondentwas the primaryorganizer and a prominent sponsor.Whether or not'In view of our Decision herein reinstating the settlement agreement inCase 13-CA-7875, wedo believe it necessary to discuss in detail the factualallegations surrounding that proceeding.178 NLRB No. 19 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'sruleprohibitingfightingwasapplicable to the company picnic is not the primarycriterionby which we determine the validity ofSimmons' discharge. The record clearly indicatesCooksley presented no physical threat to Simmonsat the time he was struck. Simmons acted neither inreal nor imagined self-defense. In fact, the actualblow,which resulted in serious physical harm toCooksley, does not appear to have been delivered inresponse to a particular comment by Cooksley.Rather,Simmons was motivated solely by acalculated decision to silence Cooksley's stream ofcommentary. Under these circumstances, prohibitionby specific rule of the physical force used bySimmons is not an essential ingredient inestablishingthatRespondent'smotiveforthedischarge was a lawful one. Nor do we believe thatRespondent's failure to take disciplinary actionagainstCooksley indicates disparate treatment orwarrants a finding that Simmons was terminated forunlawful reasons.We note that the Charging Party had abandoneditsorganizational efforts over a year before theincident between Simmons and Cooksley and, afterthesettlementagreementwas entered into, therelationshipbetweenSimmons and Respondentappeared to have been quite harmonious until theeventsresultinginhisdischarge.Inthesecircumstances and in view of our findings below, weseeno basis for inferring that Respondent actedbecauseofSimmons' previous union activities.Accordingly, we conclude that the General Counselhas not sustained his burden of proving thatRespondent's discharge of Simmons was motivatedby unlawful considerations or was related to anypriorunion activity.Thus we shall dismiss the8(a)(3) allegation of the complaint.Other Post-Settlement Violations Found by theTrial ExaminerAs more fully set forth in the attached TrialExaminer's Decision, the Trial Examiner found thatRespondent violated Section 8(a)(1) of the Act bycoercivelyinterrogatingemployee JohnDusek,threatening him with discharge, and creating theimpression that his union activities were undersurveillance.The events that led to the aboveconclusions occurred in October 1968.Dusek is employed as a driver-salesman and isrepresented by the Teamsters Union, as are the vastmajorityofRespondent'sapproximately500employees. On October 7, 1968, he encountered aproblemwhilemaking a delivery to one ofRespondent's customers. In the midst of unloading,Dusek was compelled by the customer to move histruck so that one of the customer's trucks couldunload immediately. This incident upset Dusek andthe next evening he voiced his complaints at a union(Teamsters) meeting.On October 9, Respondent was informed throughthe customer involved that Dusek had persuaded theCoca-Cola and Pepsi drivers not to make deliveriesuntiltheunloading problem was resolved. Thecustomer was quite perturbed and told Respondentthat it did not want problems with the Coca-Cola,Pepsi, or Royal Crown (Respondent's) drivers.Thereafter,Dusek was summoned to discuss theincident related above. At the ensuing meeting oneof Respondent's sales managers expressed concernthatDusek's confrontation and subsequent actionsmight result in a loss of business. Dusek thendefendedhisactions,whereuponRespondent'spresident told him that he was paying Dusek'ssalary and that, therefore, the amount of time ittook to make a delivery should not be Dusek'sconcern. Dusek persisted and the sales manager thensuggested that if Dusek was unhappy with his job heshould quit. In addition, the sales manager offeredDusekextravacationpayandaletterofrecommendation.He concluded by telling Dusekthat if he liked his job he should stay out of trouble.We can find nothing improper in Respondent'smeetingwithDusek.The record reveals thatRespondent'sconcernwasnotwithDusek'sattendance or actions at a union meeting. Rather,Respondent's concern was directed towards thelegitimate business interest of protecting its saleslevel and preserving customer relations. On the factsof this case, we cannot concur with the TrialExaminer's conclusion that Respondent's irritationwith Dusek resulted from his raising a grievance ata union meeting. Therefore, we do not view the salesmanager's statements to Dusek as constituting anunlawful threat of discharge, and we can find noevidence on which to conclude that Respondent'sconduct toward Dusek created the impression thathis union activities were under surveillance or wasmotivatedby antiunion considerations.On thecontrary, the record discloses that Respondent hasenjoyed an established bargaining relationship in thedriver-salesnten's unit with the Teamsters Union forover 25 years, and there is nothing to indicate thatRespondentsoughttoundermineitsstatus.Accordingly,we find that Respondent's conducttoward Dusek did not violate Section 8(a)(1) of theAct.TheTrialExaminer credited driver-salesmanO'Donnell's version of a dispute with his supervisoron August 16, 1968. According to O'Donnell, thesupervisor told him that he was "sick and tired ofyou [O'Donnell] bringing the union [Teamsters] inevery time we have a grievance." Even though, asfoundby the Trial Examiner, the supervisor'sremark may have violated Section 8(a)(1), it is theonly such incident herein, and we find that it wouldnot serve any useful purpose of the Act to issue aremedial order for such an isolated incident in thecircumstances of this case.''Stop&Shop. Inc,161NLRB 75, enfd. 377 F 2d 59 (C.A 1). NEHI ROYAL CROWN CORP.Inasmuchaswehavenotfoundanypostsettlementviolationsof the Act, we shallreinstatethesettlementagreement inCase13-CA-7875 withoutpassing upon the conduct thatoccurred prior thereto.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby ordersthat the complaint inCase 13-CA-8510 be, and it herebyis,dismissed.IT IS FURTHERORDEREDthatthesettlementagreementinCase 13-CA-7875 be, and it hereby is,reinstated.'Teamsters GeneralLocal 200 (Bachman FurnitureCo),172 NLRB No119,Conroe Creosoting Co.149 NLRB 1174TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner This proceeding, underSection 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on October 23,24, 25, 29, 30, and 31, 1968, at Chicago,Illinois.The charge in Case 13-CA-7875 was filed on May 8,1968. The charge in Case 13-CA-8510 was filed on June27, 1968. The order consolidating cases, complaint andnotice of hearing in this matter was issued on September16, 1968The issues in this case concern whether the Respondenthas engaged in certain acts of interference, restraint, andcoercion violative of Section 8(a)(1) of the Act, whethertheRespondent discriminatorily discharged JamesW.Simmons on or about June 25, 1968, and whether certainconduct of Respondent after August 18, 1967, violated theterms of a settlement agreement in Case 13-CA-7875All parties were afforded full opportunity to participatein the proceeding. The General Counsel and Respondenthave filed briefs in this matter which have beenconsideredUpon the entire record in the case and from myobservation of witnesses, I hereby make the following.'FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE EMPLOYER INVOLVEDThe facts pertaining to the business of the Employerare based upon the pleadings and the admissions therein.Nehi-Royal Crown Corporation is, and has been at alltimesmaterial to this proceeding, a; corporation dulyorganized under, and existing by virtue of, the laws of theState of Delaware, and has maintained its principal officeand place of business in Chicago, Illinois.Nehi-Royal Crown Corporation, at all times materialto this proceeding, has been engaged in the manufactureand distribution of carbonated beverages, and during thepast calendar year sold finished products in excess of$100,000 directly to customers located outside the State ofIllinois.'Allcredibility resolutionsmade herein are based on a compositeevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole.95During the same period of time, Nehi-Royal CrownCorporationpurchasedrawmaterials in excess of$100,000 from points outside the State of Illinois, whichwere shipped directly to its plant in Chicago, Illinois.As conceded by the Respondent, it is concluded andfound from the foregoing facts that the Respondent isnow, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) of the Act.II.THE LABORORGANIZATION INVOLVEDBased uponthe pleadingsand admissions therein, it isfound and concluded that Liquor and WineSalesmen'sUnion Local 62, Distillery, Rectifying,Wine and AlliedWorkersInternationalUnion,AFL-CIO, is a labororganizationwithinthemeaningof Section 2(5) of theAct.Ili.THE UNFAIR LABOR PRACTICESA. Preliminary IssuesBased upon the pleadings and admissions and recordtestimony therein, it is concluded and found that thefollowing-namedpersonsoccupiedpositionswithRespondent Employer set opposite their respective namesand have been and are now supervisors or agents ofRespondent Employer, acting on its behalf, within themeaning of Section 2(11) and (13) of the Act.Myron Weil, PresidentFrank Passarelli, Sales ManagerDennis Davoren, Sales ManagerCharles Palumbo, SupervisorJohn Swistowicz, SupervisorB. Settlement IssueThe Respondent sets forth that the 8(a)(1) conductoccurringafterthesettlementwas directed towardemployees not involved in the same bargaining unit ofemployees as the ones with reference to the presettlementconduct. The Respondent contends, therefore, that suchconduct should not be considered as a basis for setting thesettlement agreement aside and for considering the meritquestion of the presettlement conduct. I consider suchcontentionswithoutmerit.The question of rightsprotected by the Act is not of such narrow and technicalconstruction.This case involves issues relating to conduct prior toAugust 18, 1967, the date of a settlement agreement inCase 13-CA-7875, and issues relating to conduct after thedate of said settlement agreement. As I find later in thisDecision that Respondent engaged in conduct violative ofSection 8(a)(1) of the Act after August 18, 1967, I find itproper to consider the conduct occurring prior to August18, 1967, not only as background but with respect to thequestion of conduct violative of the Act. Such events are,therefore, set forth in substantially a chronological fashionfor ease in understanding.C. Presettlement Conduct (1967)1.Preliminary events'Three employees of the Respondent, Simmons, Walker,and Paris, contacted and met with Union Representative'Based upon a composite of the credited testimony of Simmons,Walker, 96DECISIONS OF NATIONALLABOR RELATIONS BOARDJimRyan' in the latter part of March 1967 at theSilverspoon Restaurant in the Marynook Shopping CenterinChicago, Illinois.At this meeting there ensued adiscussion of organizing the Respondent's salesmen. Ryantold the employees in effect that if they were interested inunionization that they would have to get cards signed byemployees stating that they wanted a union Ryan gavethe said employees 20 cards for such use.The foregoing contact with the Union by the saidemployees occurred during the week, around Thursday.On the following Saturday the employees attended acompany sales meeting. After the meeting the employeeswere discussing the question of the possibility of onesalesman-one truck as compared to the current presellingarrangement. After the meeting a few of the employeestold others to meet with them at a restaurant. Thereaftersome of the employees went to the restaurant, discussedhaving a union, and some 13 of the employees signedunion cards.On Saturday evening Simmons was away from home.When he returned home, he was told by his wife that hehad received a telephone call from Dennis Davoren inPuerto Rico. On Sunday, Simmons received a telephonecall from Davoren from Puerto Rico.2.Concerningcomplaint allegationsVI(a) and (b)'On about April 2,1967, as indicated, Davoren, who wasinPuerto Rico, telephoned Simmons. What occurred isrevealed by the following credited excerpts from Simmons'testimony.A.Yes.He called Sunday afternoon about 3.00o'clock Sunday afternoon.Q. Did you talk to him?A. Yes, I did.Q. All right. Tell us that conversation.A. I picked up the phone. "Person to person call.Are you Mr. James Simmons?""Yes, I am.""Go ahead."Then he said, "Hello." I said, "Hello."Iasked him, "How are you doing?"He told me, "Cut the bull shit. What's going on inChicago?"and Paris,and a consideration of the logical consistency of the evidence.'Of Local 62, Liquor and Wine Salesmen's Union.'The complaint allegations and the answer place in issue events of April2, 1967The testimony of all witnesses and the evidence as to dates ofeventswere somewhat imprecise It is clear, however, that this eventoccurred toward the last of March or first of April 1967. Considering themanner of litigation,the exact date is immaterial To some extent I amconvinced that both Simmons and Davoren,the witnesses to the events,testified in a manner to bolster the stories they desiredOf the two,however, I found Simmons to be more convincing in his demeanor as afrank,forthright,and truthful witness than Davoren.Inmaking thisdetermination I have considered the fact that as to several items inSimmons' testimony that the same were not reflected in a prior depositionor statement It is noted that with respect to knowledge of unionizationobtained by Davoren and Passarelli in Puerto Rico that the testimony ofDavoren and Passarelli was in conflict.It is clear from Davoren'stestimony that he and Passarelli received a telephone call about theemployees'union activities.Idiscredit the testimony of Passarelli andDavoren in their denial of such knowledge.Considering the demeanor ofthe witnesses and the logical consistency of the evidence,Icredit Simmons'testimony and discredit Davoren's and Passarelli's testimony inconsistenttherewithI said, "Well, what do you mean what's going on?"He said, "You know damn well what I mean. What'sgoing on?"And I went further to say, "I still don't know whatyou are talking about."He said, "I know you were at a restaurant thisafternoon with a bunch of guys to sign cards for somekind of a union."And I still said I didn't know anything about it.He said, "I want you to call Mr. Weil, tell himeverybody who signed a card."I told him then, I said, "I signed a card, but I amnot going to tell you who else signed a card."And he told me no in so many words Well, I won'tsay "so many." I will say his exact words.He said, "If you don't like it at Royal Crown, whydon't you look for another job?"Q. All right.Do.you recall -A. I told him I liked my job, but if he wanted me to,I'd call Joseph Lyng up, have him come over and getmy route books.Q. What happened then?A. That's all that was said as to that He said, "Iwilltalktoyou later."And that ended theconversation.Considering the foregoing, I conclude and find, asallegedincomplaintparagraphV I(a),thattheRespondent, by Davoren, on April 2, 1967, engaged in theconduct of threatening an employee with loss of his jobbecause he had engaged in union activities. Such conductisviolative of Section 8(a)(1) of the Act. I so concludeand find.TheGeneralCounselalsoallegedincomplaintparagraph VI(b) that the Respondent, by Davoren, onApril 2, 1967, gave an employee the impression that theRespondentwas engaged in surveillance.The onlyevidence which touches this issue is the aforementionedtelephone conversation between Davoren and Simmons.Considering the totality of the evidence, I conclude andfind that the Respondent did not give employee Simmonsthe impression that the Respondent was engaged in-surveillance. Thus, Simmons knew that union activity hadjust commenced several days earlier, knew that the severalemployees getting together at the restaurant was not aformal or lengthy preplanned meeting, and knew that therestaurant was a public area. From Davoren's remarks,Simmons had reason to believe that the Respondent hadlearned of the restaurant gathering by means other thanpreplanned surveillance.' Accordingly, I conclude and findthat the General Counsel has not established, as alleged, aviolation of Section 8(a)(1) of the Act.'3.Filing of representation petition; Davoren's talkwith employeesBecauseof the chronology of events, I find it proper toofficially notice from the Board's official records that arepresentationpetition in Case 13-RC-11137- Nehi-RoyalCrown Corporation was - filed by Local No. 62, Distillery,Rectifying,Wine and Allied Workers International Union,AFL-CIO, on April 7, 1967.'Meade ManufacturingCompany.164 NLRB No 120.'The incident was not alleged as beingconduct ofillegal interrogationAs indicated,the manner of presentation of this case reveals that it wouldbe improper to consider such event as litigated if not alleged In any event,findings elsewhere reveal conduct of illegal interrogation in violation ofSec. 8(a)(1) of the Act. NEHI ROYAL CROWN CORP.Some 4 or 5 days after the event litigated as occurringon April 2, 1967, set forth in this Decision beforehand,Davoren returned from Puerto Rico to Chicago. At somepoint of time thereafter Davoren appeared at one of thesouthside advance salesmen's meetings.' What occurred atthat time is revealed by the following credited excerpts ofSimmons' testimony.Q. Do you recall what happened-the next thing thathappened after this conversation that you had with Mr.Davoren?A.Well, when Mr. Davoren got home, which wouldbe probably the following- I forget when we had thenextmeeting. He called on Sunday. I think it was thefollowingWednesday or Thursday he got back fromPuerto Rico. He stayed there a few days and he gotback-Q. All right. Did you have any conversations withany other persons from management or from Nehiprior to the time Mr. Davoren got back?A. No, sir, I did notQ.All right.Did you talk to Mr. Davoren thenafterwards?A. Yes, sir, I did. He came into a sales meeting andin his hand he carried an actual-a filing for an electionwhich he received the day that he came back, from thecards that we had signed and turned into the union.Q. And did he talk to you?A. He talked to us as a whole, everybody, and hetold us that he couldn't understand our grievances, whatwas wrong, why we would want a union, conditionsaround there were pretty good.And we just said that we were a little bit unhappy.Q. Was this at a meeting?A. This was at a meeting.Q. Go ahead.A.Then we asked Mr. Davoren if he and thesupervisors would leave the room, which they did, andwe further discussed this amongst the salesmen.Q. And what was your discussion at that time?A. About the union.Q. All right. And - wlelli,what was said?A.Well, we dust said, "Now, you signed the cards.You have a right for the election. Don't worry. Don'tbe afraid."And that was about it.4.Concerning complaint allegations VI(c) through (p)The complaint in allegations VI(c) through (p) alleged(1) violative conduct of Davoren on or about April 6, 8,13, 16, and 18, 1967, (2) violative conduct of Passarelli onor about April 13, 15, 18, 19, and on or about May 3,1967, and (3) violative conduct of Palumbo on or aboutApril 18, 1967. The General Counsel's opposition to amotion of Respondent to strike revealed the following:"To apprise Respondent of the place where the allegedviolations set forth in paragraph VI(a) through (q) tookplace,Counsel for the General Counsel states thatRespondent's place of business was the situs of the allegedviolations in paragraphs VI(c) through (q) and the allegedviolations in paragraph VI(a) and (b) were committedduring a phone conversation between Dennis Davoren andan employee." The witnesses' testimony as to all of theeventswas generalized as to approximate dates. Thecomplaint allegations containedmany allegations thatwere similar excepting as to dates alleged. As a result the'The Respondent regularly held two such meetings weekly97parties were requested to submit detailed briefs so as toclearly point out the issues and contentions. Briefs weresubmitted and have been construed to such effectConsidering the record, the briefs, and all theforegoing, I note the following- The issues litigatedconcerned (1) interrogation of an employee by Passarellibefore a joint meeting on a Saturday in April 1967, (2)the conduct of Passarelli at a joint meeting of north- andsouth-side advance salesmen on a Saturday in April 1967,(3) the conduct of Davoren as related to several employeesafter an advance salesmen's meeting at some date afterthe events of (1) above, (4) the conduct of Palumbodirected toward employee Walker, and (5) the conduct ofPassarelli with respect to the withdrawal of an employee'sunion membership card.As indicated herein the parties entered into the trial ofthis case after attempts to set the issues. There was muchtestimony and evidence presented. From the manner ofpresentation, the setting of the issues, and the relevance ofmuch of the testimony to the question of the allegeddiscriminatory discharge of Simmons, it cannot properlybe said that the existence of some testimony in the recordnot related to specific alleged 8(a)(1) conduct constitutes alitigation of unalleged 8(a)(1) typeissues.I thus note thatthe testimony relating to a telephone call from Passarellito Simmons on the night before the "joint meeting ofadvance salesmen" is relevant to a consideration of theSimmons discharge. It does not refer, however, to anevent alleged in the complaint, and as indicated does notconstitutea litigated issue as to conduct violative ofSection 8(a)(1) of the Act. There was also evidence ofseveral telephone calls from Davoren to Simmons afterthe"jointmeeting" in which Passarelli talked to thenorth- and south-side salesmen. It is noted that withrespect to complaint allegations of contentions the settingof the issues would reveal these telephone conversationsnot to be in issue. It can be said that these conversationswere admissible with reference to the Simmons dischargecase. It can also be said, under all the circumstances, thatsuch does not constitute a litigated issue as to conductviolative of Section 8(a)(1) of the Act.As indicated herein, I am convinced that certain factswere not litigated with respect to possible 8(a)(1) typecontentions. The parties seem to recognize this. I am surethat the presentation of the case by the parties was madedifficult by the time lapse, by witness frailty, as to timingof events or subject matter, and because of othercomplexities. I would note that where attempts have beenmade to set the issues, where much evidence is admissiblefor various reasons, and where much evidence is presentedin a generalized fashion, it is hard to believe that a litigantis on notice, within the meaning of due process, that issuesother than those specifically alleged are being litigated. Inthis case the totality of all events, procedural matters,requests for detailed briefs, and the briefs are convincingthatsuchmatterswere not litigated other than asindicated herein.The evidence reveals that Davoren telephoned Simmonsaround the last of March or first of April 1967, thatDavoren returned to Chicago some 4 or 5 days later, thata petition for representation was filed with the Board onApril 7, 1967, that shortly thereafter Davoren spoke to thesouthside advance salesmen at a meeting, that there weretwo regularmeetingsper week for advance salesmen, thatone of thesemeetingswas on a Saturday, that the otherappeared to be on Tuesday or Wednesday, that the "jointmeeting"heldbyPassarelliclearlywas held on aSaturday and occurred after the meeting referred to 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeforehandwithDavoren and the southside advancesalesmen, and that later Davoren after another meetingwith southside advance salesmen spoke to two or threeemployees separately.Considering the evidence and the logical probabilitiestherefrom, I fix the time for the Passarelli "joint meeting"with all advancesalesmenas being on or about April 15,1967, as alleged. I fix the time for the Davoren meetingwith southside advance salesmen and his followup remarkto Simmons and Walker as being after April 15, 1967,and being on April 22, 1967. The manner of litigationreveals that the possible variance of a few days from theApril 18, 1967, allegation thereto is not material. In fact,the precise fixing of dates either as set forth in theGeneral Counsel's brief or the Respondent's brief wouldnot affect the results herein. It is clear that these eventswere litigated fully.The only evidence which indicated that Davorenparticipated in the "joint meeting" with advance salesmenwas the testimony of Walker. Simmons clearly testified tothe effect that Davoren did not so participate. I amconvinced thatWalker has confused events in histestimony, and I discredit his testimony to such effect.The evidence relating to complaint paragraph V(o) withrespect to Passarelli and an attempt to get an employee towithdraw a union membership card is either missing orinsufficient, if based upon Passarelli's testimony.Considering all of the foregoing, I conclude and find nocredited evidence to support complaint allegations VI(c),(d), (e), (f), (g), (j), (k), (1), (o), or (p). It will, therefore,be recommended that such allegations be dismissed.5.The events of April 15,1967; interrogation of PariseOn April 15, 1967, Passarelli called employee Paris intohisoffice.What occurred is revealed by the followingcredited excerpts of Paris' testimony.Q.Mr. Paris, some time after that, did you have anoccasion to have a conversation with Mr. Passarelli inhis office?A.Yes.Therewas a time when it was on aSaturday's salesmeeting, I believe it was, he called mein.Q. And who else was in his office with you?A. No one. There was no one in the office. He justsays, "I'd like to talk to you." That's all.Q. And did you go in and talk to him?A. Yes, I did.Q. And what was said at that time?A. Nothing. He just asked me if I had signed a cardQ. And what did you say?A. Yes, I did.Q. And what did he say then?A.Nothing. He seemed to be taken back by it. Hedidn't say nothing. He said, "I think I will handle thesituation myself." And that was the extent of it.Q. And then what did he do?A. He walked out in the office.Q. And where did he go?A. He went out in the drivers' room.Q. (By Mr.Maslanda)Was there a meeting called atany time afterthat,or gathering -'The facts are based upon the credited testimony of Paris.A. Yes.Q. - of the salesmen?A. Yes.Q. And how much after this conversation that youhad with him?A. About ten minutes later.Considering all of the foregoing, I conclude and findthatPassarelli interrogated Paris concerning his unionactivities and desires in a manner constituting interference,restraint,and coercion within the meaning of Section8(a)(1) of the Act.6.The events of April 15, 1967; the joint meeting ofall advance salesmen'A few minutes after Paris had left Passarelli's office,RichardNavarro came into the office. Navarro toldPassarelli that the employees were talking about joining aunion and that Simmons was telling the employees that ifthey joined the Union that they would get 100 percent ofeverything they had in the profit sharing plan. Passarelliwent out of his office into the "supervisors' room" andfound Simmons talking to some of the employees aboutthe profit sharing plan. Passarelli asked Simmons why hewas having a meeting without his permission. SimmonstoldPassarelli that it was not an open meeting but adiscussion. Passarelli remarked that as long as Simmonswanted to discuss the profit-sharing plan that they shouldcalleveryone in.Passarellicalledtootheradvancesalesmen to gather around. Passarelli told the employeesin effect that there was "something going on around hereabout a union." Passarelli told the employees in effectthat if they joined the Union that they would lose theirprofit sharing because they would no longer be consideredpart of management. Passarelli also told the employeesthat they would not get 100 percent of what they had inthe profit-sharing plan but a percentage according to thenumber of years they had been in the plan. Passarelli toldthe employees that there was a chance that if they joinedtheUnion that the Respondent would discontinue theirmethod of preselling because they could not afford it.Passarelli then stated that "there is somebody around herethat's got something to say about the union," "Simmonswhat have you got to say?"Simmons proceeded to read from a pamphlet from theNational Labor Relations Board about employee rights'The facts are based upon a composite of the credited testimony ofSimmons, Passarelli,Soltis,Paris,Walker, Freeman, andWeilThetestimonyof all ofthese witnesses was presented in fragmented fashion. Inaddition the depositionsofWalker andSimmons reveal that theirquestioning at the deposition hearing was similarly handled The mainthrust ofSimmons' testimony was tothe effectthat Passarellireferred tothe loss of profit sharing and preselling and that later a discussion of thepercentage of profit sharing the employees would get if profit sharing wereterminated. The main thrust of Passarelli's testimony was to the effect thatthediscussionwas concerning the percentageof profitsharing theemployees would get if profit sharing were terminated.The thrust of thetestimony of Soltis, Paris, and Walker was with reference to the loss ofprofit sharing I am convinced that all of the witnesses were attempting totruthfully testify as to what they thought the thrust of the events were. Acareful consideration of the total testimony of all the witnesses reveals thatthere is not substantial conflict as to what happened.Thus,Passarelli'stestimony related to a question by Dugo and Passarelli's answer theretoreveals that the impact of his remark was tothe effect that if you join theUnion you are out of the profit-sharing plan and only get a percentage ofwhat was in the plan. Thus, Walker's and Passarelli's testimony revealsthat the remarks about preselling were related to the cost of operationAccordingly, the facts are found as set out, and to the extent that anywitnesses'testimony is inconsistent therewith, it is discredited NEHI ROYAL CROWN CORP.not to be threatened with loss of job, loss of security injob, or loss of profit sharing and related items about theright to unionize.What occurred then is revealed by thefollowing excerpts from his credited testimony:Iwent from there, told Mr. Passarelli, "If theyturned around and took profit sharing away from us,stop it because of getting into the union, this, I knowtheycoulddo because we no longer would beconsideredmanagement. But if they stop our profitsharing, they must pay us 100 percent in that profitsharing because we didn't terminate. They would be theones who terminated it. We didn't quit or get fired."That's all I had to say.Passarelli and some of the employees discussed theRespondent's preselling policy. Unlike other similar typecompanies in the area, the Respondent used a presellingsalesman plan. Thus, one saleman would presell for thedeliveries to be made by several trucks. Other companiesused salesmen per truck for sales at time of delivery. Itappears the gist of the discussion was as to respectivecompetitive cost.Toward the end of the meeting Passarelli indicated thathe would check with the Respondent's attorney about thedetailsofwhat would happen if the employees wereterminated from participation in the profit-sharing plan.Considering all of the foregoing, I conclude and findthat the Respondent, by Passarelli, on April 15, 1967,engaged in conduct which threatened employees with lossof earnings if they continued to engage in union activities.The conclusions and findings are essentially based uponPassarelli'sconduct and statements with reference toprofit sharing.Thus the employees as employees wereparticipants in a profit-sharing plan. Their right to engagein union activity was protected from a decrease in benefitsbecause of such activity. There was nothing in Passarelli'sremarks to indicate that the Respondent intended toequalize or substitute similar benefits for the benefits to betaken away.Accordingly, I conclude and find thatPassarelli'sconduct,as indicated, constituted conductviolative of Section 8(a)(1) of the Act.7.Theeventsof April 22, 1967;Davoren's advancesalesmen'smeeting'°Preliminary ConsiderationsThe General Counsel contends that as to the events setforth herein as occurring on or around April 22, 1967,that Davoren threatened employees with loss of earnings ifthey continued their union activities.Therewas an advance salesmen's meeting for thesouthside,onoraboutApril22,1967.Simmons'testimony about this meeting does not reveal violativeconduct, as alleged, on the part of Davoren.Walker appears to have been a General Counsel witnesspresented in support of the foregoing contended event or asimilar event concerning Davoren. I have considered thenature of his questioning and testimony as a whole andhave compared such testimony with his pretrial depositionstatement.Upon such consideration I conclude and find"It is clear that this event happenedafterthe eventsof April 15, 1967.The complaintallegation par.VI(o) allegesthe date of April 18, 1967.Simmons' testimony was to the effect of the Saturday after theApril 15,1967, events. I fix the date as of April 22, 1967. The dateis not material,however, sinceit is clear the event was litigated and occurred on or aboutApril 18 or 22, 1967.99that his testimony is insufficient to support a finding ofviolation herein.Apparently the General Counsel is inagreement since, in answer for a request for a detailedbrief,thereisnoreference toWalker's testimony asrelating to this event.Events of April 22, 1967After the advance salesmen's meeting for the southside,on or about April 22, 1967, Davoren asked Simmons andWalker to remain to see him.Simmons testified with reference to this event asrevealed by the following excerpts from his testimony.Q. (By Mr. Maslanka) Do you recall anything else?A. Just what he brought up a real-I mean this, Idon't- I won't use it as a threat, I will just say what hesaid.The company couldn't afford it and if the unionwent in, they would have to take pre-selling off thestreet.Simmons' pretrial deposition reveals an inconsistencywith the foregoing. In his deposition the following isrevealed.Q. I think you did mention it, it might have been indifferent words, but do you recall Daveron [sic] at ameeting saying that pre-salesmen-that's what you arecalled, right?A. Right.Q. Thatpre-salesmen- the [sic] the company wouldtake the pre-salesmen off the street if the union camein?A. Those were not his words.Q. All right.A. He said if expenses got too great that something,as inany business, has to go. We would either go backto the way Pepsi Colawa&-;;but this had no directbearing on pre-salesmen coming off the street if theunion went in.Q. How did he say -A. Inotherwords,ourpriceisbelowourcompetition, Pepsi Cola and Coca-Cola, and one of thereasons for this is pre-selling, because a salesman cango out on the street, and I can run two trucks in anarea and, say, do five thousand cases a week. The costis only two trucks and two helpers, the expense of twotruck drivers. But Pepsi and Coca-Cola, they wouldhave to run five trucks in that area to get that manycases.Where I do all the selling, merchandising,anything like that, it can keep it low. But this gives usthe opportunity to stay below our competition.The questioning of Davoren concerning statementsabout "preselling" was not directed to the event testifiedto by Simmons. Davoren testified to the effect that at ameeting he answered a question about "preselling" as isrevealed by the following excerpts from his testimony.A. They're - no. No, not that.But the question came up,would theywould wedrop-the question came up by several of the men: "Ifwe had a union, would that eliminate advancesellingand go back to like all of the other companies have,Pepsi and Coke and 7-Up?"They don't have advance selling, and would they goback- the question was asked, would it go back justlike it was?Q. Do you recall who asked that question?A. Oh, several. Several. It seemed to be a big, topic.Q. Do you remember their names?A. I wouldn't be able to tell you exactly. It couldhave been Meyers, it could have been Wells, it could 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been Simmons, it could have been Freeman. Itcould have been anyone.Q.All right.Was there anything else discussed atthismeeting?A. No. As I say, they wanted to know if we woulddrop it.Q. Drop advance selling?A. Drop advanceselling.Q. All right. What-A. And I said that if it got too expensive, sure, wewould. Just like we would drop a promotion if it gottoo expensive, and for no other reason.Q. Did you make a statement that if a union cameinto the plant, you would drop advance selling?A. No, sir.Q. Did you make any statement to that effect?A. No, sir.As I view the evidence, Davoren's testimony was notdirected to the event testified to by Simmons and has littlevalue in determining the issue alleged herein. However,Simmons' testimony when considered in light of theinconsistency therewith to his pretrial deposition also lackspersuasive probative value and is not reliable to establishthatDavoren made the remarks of a violative nature.Accordingly, I conclude and find that the General Counselhas not established, as alleged, that the Respondent, byDavoren, on or about April 18 or 22, 1967, threatenedemployees with loss of earnings if they continued theirunion activities.8.The events of April 18, 1967; Palumboi iSometime prior to the election held on May 9, 1967,apparently on April 18, 1967, Supervisor Palumbo wentonWalker's route withWalker.While on the routeWalker and Palumbo discussed the question of the Unionand the employees' involvement. Palumbo told Walkerthat the Union would never get in, and that the northsideand the supervisors would vote against the Union. Walkerdisputed the fact that supervisors could vote, but Palumbosaid that they would be allowed to vote. Palumbo toldWalker in this conversation that the Respondent was asmall family-owned Company, that most employees wererelatives, thatWalker had a good job, that Walker wasdoing better on this job than he had on his last job, andthatWalker should be careful.Considering all of the foregoing, I conclude and findthat Palumbo in effect threatened Walker with reprisal ifhe engaged in union activity. Such conduct is violative ofSection 8(a)(l) of the Act."The factsare based upon Walker's credited testimony. I noted thatRespondent's brief refersto the factthat the eventoccurredon a route andnot at theplant as indicated in pretrial pleadings.However,statements ofcounsel directedto the TrialExaminer at the hearing and the evidencereveal thismatter to have been litigated as occurring on the route It mustfurther be noted that the General Counsel'spleadings on this matteressentially were of legal conclusions.Nor does General Counsel's statementat the hearing spell out his contentionof the thrustof the evidenceGeneral Counsel's brief sets forth contentiononly as to facts adduced TheRespondent's brief was to the point that the issue was as to a threat ofreprisal(watch hisstep)Considering the pleadings,the record,and thebriefs,Iam convinced that due process is only accorded if the issuelitigated is limited to the question of threat of reprisal."The factsare based upon a compositeof the credited aspects of thetestimony of Simmons,Walker,and Davoren.9. The events of July 14, 196712Shortly before July 14, 1967, employees Simmons,Paris,andWalker notifiedDavoren that they hadsubpenas to appear for depositions on July 14, 1967,concerningchargesfiledwiththeNationalLaborRelationsBoard." Later Davoren saw the employees,either individually or together. The employees expressedsome reluctance on having to goto the deposition hearing. 14It is not clear whether such reluctance was limited tohaving to go during worktime or was to having to go atall.Davoren told the employees that he would check withthe company attorney about the matter. Apparently aftera telephone call to such attorney, Davoren told theemployees that they would have to go to said hearing andthat he would have the attorney go with them. Davorenalso told the employees to take care of some detailsconcerningwork arrangements while they were gone.Davoren told the employees he wanted to see them whenthey returned from the deposition hearing.The employees went to the deposition hearing on July14, 1967, and gave depositions. The company attorney didnot go to the deposition hearing.After returning from the deposition hearing, Simmons,Walker, and Paris met with Davoren and one of the,Respondent's owners,Mr.Henry Schimberg. Davorenasked the employees how the deposition hearing went.Davoren then asked the employees, "What did they askyou?" The employees told Davoren of questions askedthem at the deposition hearing. Davoren asked theemployees, "How does it look?" The employees toldDavoren that it looked all right.Ido not consider Davoren's predeposition conduct withreference to this event to have significance. However, it isclear that Davoren's and Schimberg's meeting with theemployeesafterthedepositionhearingandtheaccompanying questions directed to the employees byDavoren constituted violative conduct within the meaningof Section 8(a)(1) of the Act. It is clear that such conductwould inhibit the employees' right to engage in unionactivity and to participate in conduct protective of suchrights.Accordingly,Iconcludeand find that theRespondent, by Davoren, as alleged, on July 14, 1967,engaged in conduct violative of Section 8(a)(1) of the Act.D. Postsettlement Conduct (1968)1.The discharge of SimmonsOn June 25, 1968, the Respondent discharged JamesSimmons. The General Counsel contends that the factsreveal that the Respondent discharged Simmons becauseof his union activities and because he had participatedwith respect to the filing of charges and the giving oftestimony in an unfair labor practice case in violation ofSection 8(a)(1) and (4) of the Act. The Respondentcontends that Simmons was discharged for cause and/orthat the evidence does not establish that Simmons wasdischarged for discriminatory reasons within the meaning,of the Act.The facts relating to the issue of Simmons' dischargemay be summarized as follows:"Considering the record as a whole and the natureof thetestimonialpresentation, I find the evidence as to what occurred regarding this eventprior to the depositions is notof sufficient probative clarity asto make afinding otherthanas indicated"I take license to describethe scheduled taking ofdepositions as adeposition hearing. NEHI ROYAL CROWN CORP101aSimmonswas one of a small number of employeeswho initially contacted the Union in March 1967 Theevidence is overwhelming that thereafter Simmons was anactiveand leading union adherent during the monthspreceding the representation election held on May 9, 1967Simmons' oral participation in the April 15, 1967,"joint-meeting"of north- and south-sidesalesmen, inwhichPassarelliparticipatedclearlyrevealed to theRespondent his interest in and active support of theUnion Simmons acted as one of two union observers attheMay 9, 1967, NLRB representation electionThereafter, clearly known to the Respondent, Simmonsappearedas a witnessat a deposition hearing on July 14,1967, with respect to unfair labor practice charges againstthe RespondentbThe evidence is overwhelming that the Respondentknew of Simmons' union activity and his involvement inApril,May, June, and July 1967c " A couple of weeks before the election (held on May9,1967),Supervisors Joe Lyng, John Swistowicz, andKenny Grieder were standing near the door to Davoren'soffice 16 Davoren, who was in his office about 4 or 5 feetaway, remarked to the three supervisors that "he won't behere long " It is clear from the circumstances thatDavoren was referring to SimmonsAbout a week before the election, Supervisor Palumbotold Supervisor Grieder that he had been instructed to goon Simmons' route and see what he could find wrong 17Shortly thereafter, on several occasions,Grieder sawPalumbo at places located in the route area serviced bySimmons isApproximately I week after the May 9, 1967, NLRBrepresentation election Supervisors Palumbo, Lyng, andGriederwere standing near Passarelli's officewhenSimmons passed Passarelli, who was nearby, remarked,"The facts are based upon the credited testimony of Grieder Griederwas a Respondent s supervisor at the time of the events in question At thetime of the hearing Grieder was no longer employed by the RespondentGrieder indicated in his testimony that he left the Company because he feltthe supervisors were entitled to raises and he did not like to drive thedistances that he had to drive Grieder impressed me by his demeanor as afrank forthright and truthful witness whose only interest was to tell thefacts as he knew them Grieder testified to the effect that Supervisors Lyngand Swistowicz were present when Davoren made his remarks Griedertestified to the effect that Palumbo and Lyng were present when Passarellimade his remarks The General Counsel used Lyng who was still asupervisor at the time of the hearing with respect to certain issues but notas to this issue The Respondent did not call Lyng as its own witness in thepresentation of its case The Respondent used Palumbo and Swistowicz aswitnesses but not as to this issue I attach no significance to the GeneralCounsels not using Lyng as a witness to this issueWhile ordinarily Imight attach significance to Respondents failure to use Lyng Palumboand Swistowicz aswitnesses to this issue I do not do so The presentation ofthis case by the General Counsel and the Respondent was done in such amanner that I find it unrealistic to attach such significance I am convincedthatGrieder was the most reliable and credible witness of those whotestified to this issue I credit Grieder s testimony and discredit Davoren sand Passarelh s denial thereof"As indicated I found Grieder to be a truthful and credible witness Thequestioning of Grieder and the conduct of both the General Counsel andRespondent s counsel in their trial objections and responses thereto were ofsuch a nature that I am convincedthat Griederbecame confused in histestimony on direct examination as to the timing of this event I find as hetestified to on cross examination that the event occurred at the time setforth in the facts herein"I credit Grieder s testimony to this effect I discredit Palumbo s denialthereofOf the two witnesses Grieder was more impressive by hisdemeanor as a frank,forthright truthful and honest witnessAs I evaluate the evidence it is insufficient to reveal that in factPalumbo went on Simmons route for the purpose of finding somethingwrong"He won't be here long I will see to that "dSubsequent to Davoren's questioning of Simmonsand others on July 14, 1967, about what transpired at theJuly 14, 1967, deposition hearing, the Respondent enteredinto a settlement agreement in Case 13-CA-7875 whichwas approved on August 18, 1967 The terms of thesettlement agreement provided for compliance with theterms of the agreement and the posting of a remedialnoticeThe terms of the agreement indicated that thenoticewould be posted for 60 days and the term ofposting apparently ended around October 18, 1967 Thereisno evidence that Simmons engaged in union orconcerted activity during this timeNor is there evidenceto indicate that he committed any act in relation to hiswork which would create the remotest possibility forreprimand or other similar action by the RespondentSimilarly, there is no evidence to indicate that theRespondent engaged in any antiunion or other conductviolative of the Act during this period of time Also, fromthat point forward in time, there is no evidence to indicatethat Simmonsengaged inunion or protected concertedactivity until the date of his discharge Similarly, there isno evidence that Simmons committed any act in relationto his work which would create the remotest possibilityfor reprimand or other similar action by Respondent untilthe June 22, 1968, picnic incident Nor does the evidenceindicate any antiunion or other conduct violative of theAct during this time up to the June 25, 1968, discharge ofSimmonseThere was much evidence submitted by the GeneralCounsel and Respondent concerning rules, rules relatingto fighting, and past action relating to fights The GeneralCounsel's witnesses testified to the total effect that theRespondent had certain rules which from time to time hadbeen read or adverted to, or which had been posted, thatthe rules they had seen were on separate sheets of lettersize paperor onyellow legal size paper, that the rules inthe form presented at the hearing by the Respondent werenever seen by them, and that they had never heard of aRespondent rule against fightingTheRespondent'switnessesingeneraltestifiedtotheeffect that theRespondent had had a rule against fighting for severalyears, that in early 1968 such rule and other rules hadbeen put together in the form submitted at the hearing,and that when such was done it had been done so thatcopies thereof could be given to all employees TheRespondent's witnesses testified to the effect that the ruleagainst fighting was the one set forth in this compiled setofrulesDavoren,oneoftheRespondent's topsupervisors, when first examined, testified that he had seenthis set of rules only shortly before the hearing in this casein October 1968Many of Respondent's witnesses testifiedthat this last compiled set of rules had been read toemployees several times in early 1968 and in June or July1968Most of the witnesses, except Harley, could notrecall whether they had read the fight rules themselves norcould they identify who read the "fight" rules Harley,Respondent's witness and a supervisor, testified in effectthat he had read the rules and the fight rules to employeesin early 1968Harley, however, testified that the "fight"rule that he had read was not the rule as set forth in therules the Respondent now contends were in effect, that therulehe read simply said employees fighting would besubject todismissalSubsequent to the discharge of Simmons and during theinvestigation of this case by the Region, the Respondentsubmitted on its stationery dated July 1, 1968, referencesto two incidents of fights, the Respondent'sactions 102DECISIONS OFNATIONALLABOR RELATIONS BOARDthereto, and reference to a rule to the effect that fightingwould not be tolerated on the premise.There was evidence as to certain fight incidents amongemployees and the fact that Respondent had dischargedsuch employees for fighting." With respect to the evidencerelatingtoemployees discharged for fighting, suchevidence would be consistent with a finding of no rule atall against fighting butnormalexercise of judgment, witha finding that there wasa rule againstfighting on thepremises, or with a finding of the rule contended by theRespondentasbeingineffect.Allof the employeesdischarged for fighting were involved in fights on the jobexcepting for one knifing incident involving an employeeriding with other employees on the way home. It is clearthat, even if the last incident were not covered by a rule,the Respondent, absent discriminatory reasons, could havedischarged the employee involved.Iam convinced that the weight of the evidence requiresa conclusionthat Respondent did not have in effect onJune 25, 1968, the ruleagainstfighting which it contendswas ineffect. This contended rule was as follows:Disobedience- FightsAll sales personnel who intend to incite or to create adisturbance by action, verbally or by fights shall besubject to discharge.Any employee striking anotherperson shall be discharged immediately. If one personor persons enter into the fight, the person or personsstriking the blows shall be subject to discharge. Abusiveor threating [sic] language, profanity to a customer, orthe employees supervisors shall be reason for discharge.Ifind it hard to believe that the Respondent would havecompiled the rules (in the form contended in January 1968for distribution to employees) and not have distributedsuch copies to the employees shortly thereafter. It is clearthat copies of the rules had not been shown or distributedto employees prior to June 25, 1968. I further find it hardto believe that Davoren would have testified at one pointinhis testimony that he had seen the set of rulessubmitted only shortly before the October 1968 hearing inthismatter. I am convinced that Harley testified truthfullywhen he said that the rule he read in early 1968 was notthe rule in the contended set of rules. The language inRespondent's July 1, 1968, reference to fights and rulesindicatethatthefightrulewasdesignedforon-the-premisesproblems.Consideringalloftheforegoing, I am convinced, conclude, and find that theRespondent's rule relating to fighting is not the onepresented in this hearing in document form.The weight of the evidence, however, convinces me thatthe Respondent did in fact have a simple rule to the effectthat employees who engaged in fighting on the premises oratwork would be subject to discharge. I am convincedthat this rule was read to some employees by Harley. Theevidence is not convincing, however, that this rule wasreadoftenor emphasized. I am convinced that theGeneral Counsel's witnesses' denial of having heard of arule against fighting is because it was not read to allemployees and was not greatly emphasized in reading.Further, I am convinced from the positions each held thatitwould have been passed off as not being likely to occurwith respect to himself.There was also evidence, and I find such evidencecredible and so credit, that Respondent had rules against"The General Counsel'sbrief refers to the failure of Respondent todischarge an employee Womach for fighting.The evidence thereto washearsay in nature, was objected to, and was stricken"shortages"andagainstuseofprofanitytowardsupervisors.With respect to the ruleagainstshortages, the evidencereveals that therewas anemployee with `shortages" whohad not been discharged. I credit Passarelli's testimonialexplanation that the employee was not discharged becauseof a desire to recoup the shortages. The evidence as to theruleon "shortages" and the failure to discharge theemployee for shortages, therefore, has no persuasive valuewith respect to the issue in this casef 20 Prior to June 1968 there had been for some years anannualpicnic for personnel of the Nehi-Royal CrownCorporation. Prior to June 1968 management personnelstarted the impetus for the annual picnic in 1968. Thus itmay be said that the planning and preliminary details forthe June 1968 picnic for personnel of Nehi-Royal CrownCorporationwas done by management. Managementcaused a permit to be secured for use of the Dan RyanWoods and made arrangements for food. It may be saidthatmanagement provided the impetus but that theimpetus was in somewhat of a suggestive manner withemployees having a degree of approval. Thus employeescontributed$15each for the costs of the picnic.Management contributed certain prizes for the picnic.These prizes had been awarded the Respondent as prizesin a contest sponsored by American Can Company inrelationship to the sale or usage of American CanCompany products. These prizes had been given toPassarelli, for the Respondent, by the American CanCompany without instructions or restrictions on his usageor disposition thereof. It appears that Passarelli's decisionto distribute such prizes at the annual picnic was inrecognition of the employees' work in connection withsuch contest. In any eventPassarellidid decide and diddistribute such prizes at the June 22, 1968, annual picnic.Itmay be said that the background of facts of theannual picnicwould lead to a conclusion that the annualpicnicwas a practice that the employees could rely oncontinuing.On the other hand there are no facts tosuggestthat the employees were compelled to participatein such fringe "benefit" of employment."The facts are based upon a composite of the credited testimony of allwitnesses who testified with respect to the picnic and fightAs to thetestimony with respect to whatCooksley saidand to the fight,there isconflictThe testimony of all witnesses reveal thatCooksley'sconductcreated a problem. Freeman,Clawson, O'Donnell, Paris, and Simmons alltestifiedto Cooksley's using extremely profane and offensive language atthe picnic and directing such language toward Simmons.Soltis' testimonyas to the incidents was generalized and has little value in determining thefactsNoti testifiedto Cooksley's use of profanity but not to the precisewords attributed to Cooksley by Freeman and the others.Krolak testifiedto the extent that he heardCooksley useprofanity but not the wordsattributedto Cooksleyby Freeman and the others Harley testified to whathe heard, but his questioning as to detail leaves the question open as towhether words may have been used that he did not hear. Cooksley as awitness was unimpressive,and I am not convinced that he actually couldrecallmuch that occurred.Weil's testimony indicated that he was at thepicnic for such a short time that much could have gone on that he did notknow about Davoren and Passarelli, in their testimony to this event,appeared reluctant to go into detail and were somewhat evasive Graebneras a witness did not appear to be strong or forthright As is obvious, at apicnic there is much activity and a witness may hear only part of whatgoes on.Considering the demeanor of the witnesses and the logicalconsistency of all of the evidence, I am convinced that Freeman, Clawson,O'Donnell,Paris, and Simmons were frank,honest,and truthful witnessesto the events and credit their testimony as to what Cooksley said. Idiscredit the testimony of Passarelli, Davoren, Cooksley, and Graebner,which appears contradictory thereof, because of demeanor and logicalconsistency of the evidence I discredit the testimony of Harley and Krolakto the extent that it may be argued to contradict the facts found on thebasis of unreliability as in relation to specific words used. NEHI ROYAL CROWN CORP.103At this picnic, in addition to food, soft drinks, beer,and sundry games, there was a softballgamebetween thenorth- and south-side salesmen.The participants in thisgamehad made a bet of $10 each on the outcome of thegame.Attending this picnic weremanagementpersonnel,supervisors, employees, and wives and children of theforegoing. As indicated, there was beer available for thoseat the picnic and some of the employees drank beer duringthe picnic.One employee named Doss apparently dranktoomuch beerand as aresult lost control of properdiscretion in the language he used. Harley, around thefifth inning, took Doss away from the picnic to his home.Employee Cooksley also drank too much beer and as aresult lost control of proper discretion in thelanguage heused.Cooksley'slanguagebecame more offensive as thesoftballgameprogressed and especially after the fifthinning.Respondent's supervisors took him out of thesoftballgamebut allowed him to staynearthe first baseposition on the sidelines. Cooksley referred to SupervisorPassarelli in anoffensiveway but Passarelli passed theremark off.As indicated at this picnic Cooksley, an employee fromthe "northside,"used language in the presence of fellowemployees and wives and children of employees whichclearly reached a very offensive stage.Much of hislanguageofoffensivequalitywas directed towardSimmons, anemployee from the "south side "The verbal abuse that Cooksley showered uponSimmons occurred during the playing of the softball gameand continued for a number of innings." Finally,Simmons indicated to Cooksley that he had stood all thathe could stand and that he was going to smack him whenthe third out came. Cooksley, who was near Simmonswho was playing first base, replied in continued offensivelanguagethat he would be there. After the third outensued,Simmons proceeded to hit and to knock Cooksleyunconscious.Passarelli,Davoren, and others proceeded to calmthings down. In remarks made at the time bothPassarelliand Davoren indicated to Simmons that he should nothave done what he did and that it would mean his job.Cooksley and Simmons apologized to each other for theirconduct.g.On Monday, June 24, 1968, Simmons went to workas usual Simmonsattended the morningsalesmeetingand thereafter went out on his route. That night Davorentelephoned Simmons at home. Davoren in effect toldSimmons that they were in trouble as a result of theSaturdayincidentand that he should comein and see himthe next morning.h.On Tuesday, June 25, 1968, Simmons went in to seeDavoren and saw him in a Mr. Schultz' office. Davorentold Simmons that in his position he had to do a lot ofthings he did not like to do, that what he was about to tellSimmons he did not like to tell him, but that he had noalternativebut to fire him. Simmons pleaded withDavoren for his job.22 Davoren told Simmons that hecould not do anything about the matter, that Weil madethe final decision. Simmons asked Davoren if it would doany good for him to see Well. Davoren told Simmons thatitmight do some good but that he would have to waituntil the next day to see Weil."The language used by Cooksley was so offensive thatit isnot set forthhereinSuffice it to say that it was such that one should not blameSimmons for his reaction thereto."Exactly what was said was not testified to.Simmons went out and helped the supervisors, whowere running his route, to run the route for the rest of theday.The next day, June 26, 1968, Simmons saw Davorenprior to seeing Weil. Davoren told Simmons that he wasgoing to have to be away on business but to see him lateralso. Simmons then went in to see Weil in Weil's office.Simmons spoke to Weil and asked for a few days'suspension instead of a discharge. Simmons referred topast incidents as to other employees where layoffs hadbeen used. During the conversation Weil mentioned twicethat the discharge of Simmons had nothing to do withwhat Simmons had been involved in last year (1967).Simmons replied that he had not brought that matter up.Weil told Simmons in effect that the decision to dischargehim was final.:"i.Insummary,with respect to thecontentions andconclusions,the following is set forth.The complaint alleged in effect that the discharge ofSimmons on June 25, 1968, was because of union activityand because he had filed charges or given testimony underthe Act. The complaint places in issue conduct violative ofSection 8(a)(3) and (4) of the Act. In my opinion theevidence is speculative as to whether the Respondent wasthinking in terms of Simmons' deposition appearance atthe time of his discharge. The General Counsel apparentlyagrees because his contention in his brief is directedspecifically to a discharge because Simmons engaged inunion activity.The General Counsel contends in effect that the totalityof the evidence reveals that Simmons was discharged onJune 25, 1968, because of his past union activities. TheGeneral Counsel argues that the evidence of Simmons'union activities, theRespondent's knowledge of suchactivities,theRespondent's acts violative of Section8(a)(1),theRespondent's expressed hostility towardSimmons made in connection with his union activities,and the disparate treatment of Simmons with respect tothe picnic fight incident reveal conduct violative of Section8(a)(3)of the Act. Certain of the General Counsel'sfactual contentions, not referred to above, have alreadybeen disposed of.The Respondent contends that Simmons was dischargedfor cause, was discharged for violation of a contended ruleagainstfighting,andthatSimmonswasnotdiscriminatorily discharged.Considering all of the facts set forth herein, I find meritin the General Counsel's contentions and lack of merit inRespondent's contentions.The facts do not support a discharge for cause defense.The incident for which Simmons was discharged occurredon nonworktime, off premises, and certainly was not inconnection with his job duties. Nor do the facts support afinding that Simmons was discharged for violating a ruleagainstfighting.The credited facts reveal that theRespondent's rule against fighting was with reference toemployees on the premises or on the job. It is clear thatthe rule was not applicable to the June 22, 1968, picnicincident. Furthermore, at the picnic neither Davoren norPassarelli referred to the rule in talking to Simmons, nordidDavoren or Weil refer to the rule in talking toSimmons later with respect to his discharge. Even were Itoaccept theRespondent's contended rule againstfighting, the overall evidence would reveal the intent of therule to apply only to employees on the premises or on thejob. It is thus clear that Simmons was not discharged for"The factsare based upon Simmons'credited testimony. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of a rule.Iam convinced from a consideration of all of the factsthattheRespondentdischargedSimmonsonapretextuous basis because of fighting, later decided to usea rule as a pretextuous reason, realized its rule was notapplicable, and devised a new rule that would appearapplicable.The facts simply reveal that the Respondent dischargedSimmons allegedly because of fighting. The question isRespondent's motivation in such discharge.The evidence clearly reveals that Simmons was aleading spokesman for the Union in March, April, May,June, and July 1967, that Respondent knew of this, thatRespondent was opposed to unionization and interferedwith its employees' rights in violation of Section 8(a)(1) oftheAct, and that Respondent expressed hostility aboutSimmons because of his activities and revealed a desire toget rid of him. Intervening facts between such activitiesand June 22, 1968, reveal no opportunity for Respondenttohaveanallegedbasis to get rid of Simmons.Respondent's acts in August and October 1968 revealcontinued opposition to employees' rights under the Act.The Respondent's treatment of Simmons by discharginghim as compared to no action against Cooksley revealsdisparate treatment and is evidence of discriminatoryintent.Cooksley's extremely provocative and vulgarlanguagecertainlywarrantedequal,ifnotharsher,disciplinary action.One of Respondent's testimonial contentions was thatbecause of mixed employee groups it felt it had to be rigidinitsrulefordischargebecauseof fightingThiscontention does not hold up in view of the disparatetreatment of Simmons and Cooksley.Considering all of the facts and the foregoing, Iconclude and find that the evidence establishes that theRespondentwasdiscriminatorilymotivatedinthedischarge of Simmons on June 25, 1968. Accordingly, Iconclude and find that the Respondent by such conductviolated Section 8(a)(3) and (1) of the Act.2°2.Other postsettlement conducta.The events of August 16, 1968On or about August 16, 1968, employee EugeneO'Donnell, a driver-salesman, had a conversation withSupervisor John Swistowicz.26What occurred is revealedby the following credited excerpts from O'Donnell'stestimony.26Q.And do you recall about how long ago thisconversation took place?A. I would say around August 15th or 16th, inaround there.A. I brought back three stops I was unable- I wasunable to finish them on the route.*****A. Accounts that I was supposed to do that day. Ibrought back -A. I walked in and I told him, I said, "John, I gotthree stops."And Mr. Spiotto started, said, "You can't handle theroute " And various things.And John Swiss says, "That's right, you can't handlethe route. Give us your stops. You know what the rulesare."ItoldMr. Swiss, I said, "John, I do know what therules are. These -- there is a question whether these aremy stops or not." I says, "I will run these stops." Isays,"I will take the commission on all pop put inthese stops in the last six months."Mr. Swiss said, "You are going to run these stops oryou ain't going to work."We went out in the drivers' room, got out there, tooktwo steps and says, "O'Donnell, I am sick and tired ofyou bringing the union in every time we have agrievance "Isaid, "John, I am going to run these stops, but Iwant the commission on them for the last six months."Q Do you recall anything else being said at thattime?A.He said he is going to find out about this, andthat was it. He dropped it.Considering the foregoing, I conclude and find that theRespondent,bySupervisorSwistowicz,coercivelyinterferedwithO'Donnell in the exercise of Section 7rights.Such conduct is violative of Section 8(a)(1) of theAct. I so conclude and find.b.The eventsof October9, 196827On October 7, 1968, Dusek, a driver-salesman for theRespondent,encounteredaproblemwhilemakingdeliveries to a Mayflower store in the Chicago area. Atthe time Dusek was making his delivery there were driverspresent from other companies (Coca-Cola and PepsiCola). The Mayflower receiving clerk told Dusek and theother drivers to move their trucks immediately because aMayflower truck was coming in. Dusek told the receivingclerk that he had to finish his delivery. The clerkresponded, "You get your truck out of here now."On October 8, 1968, Dusek attended a union meeting(Teamsters). At this meeting there were other Respondentdriversaswell as drivers from other companies. TheforegoingMayflower incident was discussed with Dusektaking an active part therein. The union president wasrequested to and stated that he would take care of theproblem.Prior to the foregoing incident, Dusek had had similarproblems at Mayflower. About 9 to 12 months beforeOctober 1968, Dusek had reported such problems to hissupervisor,Chuck Fanson. Fanson had indicated thatthere was nothing that could be done about the problemalthough he spoke sympathetically about the problem toDusek.On an occasion prior to this Dusek and otherRespondent's drivers had been at a union meeting inwhich Dusek had voiced a grievance on behalf of a drivernamed Ceroti. Later, Passarelli had called Dusek into his"Norfolk Tallow Co., Inc.,154 NLRB 1052, 1059."Referred to in the complaint and testimony as John Swiss."Swistowicz as a witness did not appear to have a reliablememory ofthe event.To the extent that itdiffered from O'Donnell's version it isdiscredited because of unreliability"The facts are based upon a composite of the credited testimony ofDusek,Weil, and Passarelli and the logical consistency of the evidence.Well's testimony on direct largely corroborates Dusek's.IdiscreditPassarelli'sandWeil's testimony inconsistent with the facts found. IdiscreditWeil's and Passerelli's testimony to the extent the Respondent didnot know of the union meeting before this event. NEHI ROYAL CROWN CORP.105office and said, "Come here, Crusader," had asked Dusekwhy he took it on himself to stick up for Ceroti, hadasked Dusek who did he think he was questioning theunion president, and had told Dusek that he should notinterfere because Ceroti was a southside driver and that heshould not be misled by those "guys."On October 9, 1968, Passarelli received a telephone callfrom Graebner, the salesman who handled Dusek's route.Graebner told Passarelli that the Respondent had aproblem at the Mayflower Food Store, that they couldlose all or part of the business. Graebner related that theMayflower grocery manager had told him that Dusek hadtalked the Pepsi Cola and Coca-Cola drivers into notmaking deliveries to the storeunlessthe situation wascleared up. The problem as indicated was about suchdrivers having to move their trucks so that other truckscould be moved in their place for unloading.Passarelli called theMayflower grocery manager. TheMayflower grocery manager stated that he was quiteupset, that if Dusek had come to him that he might havebeen able to do something about the matter, and that hedid not want problems with the Coca-Cola, Pepsi, orRoyal Crown (Respondent) drivers.Passarelli thereafter related toWeil the effect of hisconversation with Graebner and the Mayflower grocerymanager.Thereafter on October 9, 1968, Dusek found a note onhis spindle at work which set forth that he was not toleave on Thursday a.m. (October 10, 1968) without seeingPassarelli.On October 10, 1968, Dusek saw Passarelliwho told him that President Weil wanted to see him andUnion Steward Mrowek.Shortly thereafter there was a meeting in Weil's officewith Dusek, Weil, Passarelli, and Mrowek in attendance.Weil started the meeting by asking what had happenedatMayflower. Dusek told him that nothing had happened.Passarelli stated that the Company was having troublewithMayflower because the drivers had gotten togetherconcerninghaving to move their trucks for trucksMayflower felt more important. Passarelli stated that hehad heard through his salesmen that Mayflower wascontemplating cutting down on Respondent's business.Passarelli asked if Dusek had gone around talking to theother drivers and gotten together with the other driversand talked to the Union about having the Unionstraighten the matter out. Union Steward Mrowek statedin effect that the Mayflower incident must have been whatthe Coca-Cola driver had referred to at the union meeting.Dusek said at that point, "Yeah, and I backed up theCoca-Cola driver too. You don't know what we have togo through backing up our trucks and pulling out for aproduce truck, meat truck or dairy truck."What then occurred is revealed by the followingcredited excerpts from Passarelli's credited testimony.A I mean Mr. Weil says, "I am paying you to makethe delivery, so what is the difference if we wait a littlelonger?"He said-gave his opinionwhy he shouldn't. He couldmake more stops, et cetera, et cetera.So I turned around thenand I said,something to theeffect, "Why don't you quit?" I said, "You have had somany problems with me in the last four or five years,"Isaid,"Why don't you just quit. I will give you acouple extra weeks' vacation pay. I will give you aletter of recommendation."Inever bum rapped a guy once he left my company.Inever bum rapped or refused the man a letter.He says, "I like my job."I said, "If you like your job, why the hell don't youdo a good job and stay out of trouble?"Under a different factual situation the Respondentmight defend on the basis of motivation because oflegitimate business interests. The instant case, however,does not support such defense. The facts herein clearlysupport a finding that Respondent was irritated becauseDusekhadcarriedhisgrievancetotheUnion,interrogatedDusek about his activities at the unionmeeting, revealed knowledge of such union meeting, andstrongly suggested that Dusek quit. It is true that theconversations took place in the presence of a unionsteward.Considering the nature of the threat, however,littleweight is given this fact. As I see the totalconversation, it reveals that it was done in a coercivemanner. Thus it is clear that the interrogation of Dusek asto his concerted and union activities was done in a mannerconstituting interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act. It is also clear thatthe revelation of knowledge as to the union meeting wasdone in suchamanneras to create an impression ofsurveillance as to union activities. And it is also clear thatthe strongly suggested "quit" was tantamount to a threatto discharge Dusek because of hisunionactivities.Suchconduct, as indicated, is violative of Section 8(a)(1) of theAct. I so conclude and find.c.The events of August 1968="The General Counselallegesin complaint paragraphVI(v) that "[d]uring the months of August, Septemberand October, 1968, Frank Passarelli coerced, interferedwith, and threatened to discharge employees because theywere engaging in protected concerted and/or unionactivities."From time to time for at least about 4 years, some ofthe employees of Respondent went to Tureks Tavern,locatedclose to the plant. The occasions were notpreplanned meetings. On such occasions, after work, suchemployees discussed the events of the day. Thus, there wasdiscussion of their working conditions such as loadingproblems, and waitingin line.From time to time some ofthe Respondent's employees also frequented other tavernsclose to the plant.As would appear obvious, some of the employees whofrequented these taverns drank alcoholic beverages. Someof the employees played pool for money and some of theemployees played cards.During the 4-year period preceding August 1968 theRespondent by one means or another had reason tobelieve that some of its employees were drinking at saidtaverns and not going home within a reasonable time afterwork.When some of the employees' wives telephonedRespondent and inquired as to where their husbands were,the Respondent believed them to be in the nearby taverns.Some employees showed up to work in a condition (fromdrinking) that Respondent did not desirein itsemployees.The Respondent also had reason to believe that some ofitsemployees were gambling in the referred to taverns.During the same 4-year period the Respondent had reasonto believe that some of its employees were stealing fromtheRespondent and its customers. The Respondent alsohad reason to believe that some of the plans for suchbelieved stealing and some of its drivers' shortages arose"The factsare based upon the credited testimony of Dusek, Noti,Davoren,and Passarelli 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDindiscussions by some employees in the taverns andflowed from activities in the tavernsDuring the 4-year period preceding August 1968,Respondent's supervisors, from time to time, advisedemployees not to frequent the said tavernsAt varioustimes the Union representing Respondent's drivers toldthe Respondent that the Respondent had no right to tellthe employees to stay out of said tavernsSometime in August 1968 Passarelli left a note forDusek as followsIthas come to my attention that you are patronizingtaverns in or around the plant I would advise you tostop this practice or you may be in trouble You cantake this advice or leave it, but only you will suffer theconsequencesFrankThe General Counsel apparently contends that the factsofemployees'discussing(atthetaverns)workingconditions and problems, coupled with the foregoing note,andPassarelli'sremark to Dusek about being a"crusader" concerning the voicing of a grievance aboutCeroti at a union meeting add up to a finding that thenote constituted a threat to discharge employees becauseofprotectedconcertedand/orunionactivitiesConsidering all of the facts, I find that the GeneralCounsel's evidence does not rise beyond the stage ofsuspicious speculation I am convinced and conclude andfind that the evidence is insufficient to support a findingof violation as allegedIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActHaving found that Respondent violated Section 8(a)(3)and (1) of the Act by the discriminatory discharge ofJames W Simmons, it is recommended that Respondentoffer to him immediate and full reinstatement to hisformerorsubstantiallyequivalentposition,withoutprejudice to his seniority and other rights and privileges,and make him whole for any loss of earnings he may havesuffered by reason of such discrimination by payment of asum of money equal to that which he normally wouldhave earned as wages from the date of discharge to thesaid offer of reinstatement, less his net earnings duringsuch period, with backpay computed on a quarterly basisinthemanner established by the Board in FWWoolworth Company90NLRB 289, 294, and withinterestthereon as prescribed by the Board inIsisPlumbing & Heating Co138 NLRB 716As the unfair labor practices committed by theRespondent were of a character which go to the very heartof the Act, it is recommended that the Respondent ceaseand desist therefrom and cease and desist from infringinginany other manner upon the rights of employeesguaranteed by Section7 of the ActCONCLUSIONS OF LAWINehi-RoyalCrown Corporation is an employerwithin the meaning of Section 2(2) of the Act, and isengaged in commerce within the meaning of Section 2(6)and (7) of the Act2Liquor andWine Salesmen's Union Local 62,Distillery,Rectifying,WineandAlliedWorkersInternationalUnion, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act3By interferingwith,restraining,and coercingemployees in the exercise of their rights guaranteed inSection 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act4 By discriminating in regard to the hire and tenure ofemploymentofemployeestherebydiscouragingmembership in or activities on behalf of a labororganization,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act5The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isrecommended thatRespondent, its officers,agents,successors, and assigns, shall1Cease and desist from(a)Discouraging membership in or activities on behalfofLiquorandWine Salesmen's Union Local 62,Distillery,Rectifying,WineandAlliedWorkersInternationalUnion,AFL-CIO, or in any other labororganization of its employees, by discharging or otherwisediscriminating in regard to the hire or tenure ofemployment or any terms or conditions of employment ofany of its employees(b) Interrogating employees concerning their or otheremployees' union affiliations or protected activities in amanner constituting interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act(c)Threatening its employees with discharge, loss ofearnings, loss of jobs, or other reprisals because of theiractivity on behalf of any labor organization(d)Creating the impression of surveillance of itsemployees' union activities by informing them of theirknowledge of such activities in a manner constitutinginterference, restraint, or coercion within the meaning ofSection 8(a)(1) of the Act(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act2Take the following affirmative action designed toeffectuate the policies of the Act(a)Offer to James W Simmons immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority and other rightsand privileges(b)Make whole James W Simmons for any loss of payhemay have suffered by reason of the discriminationagainst him by payment to him of a sum of money equalto the amount he normally would have earned as wagesfrom the date of his discharge to the date of Respondent'soffer of reinstatement in the manner set forth in the NEHI ROYAL CROWN CORP.107section entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords relevant or necessary to the determination of theamounts of backpay due and to the reinstatement andrelatedrightsprovidedunderthetermsofthisRecommended Order.(d) Post atitspremisesinChicago, Illinois, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutivedays thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.3°IT IS FURTHER RECOMMENDED that,excepting for theallegations relating to conduct found violative of the Act,the other allegations of violative conduct be dismissed."in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL offer James W. Simmons immediate andfullreinstatement to his former or substantiallyequivalent position without prejudice to his seniority orother rights and privileges and make him whole for anyloss of pay he may have suffered by reason of thediscrimination against him.WE WILL NOT discourage membership in or activitieson behalf of Liquor and Wine Salesmen's Union Local62,Distillery,Rectifying,Wine and Allied WorkersInternationalUnion, AFL-CIO, or in any other labororganizationofour employees by discharging orotherwise discriminating in regard to their hire ortenure of employment or any term or condition ofemployment of any employee.WE WILL NOT interrogate our employees concerningtheir or other employees' union affiliation or activitiesinamannerconstituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of theAct.WE WILL NOT threaten our employees with: discharge,loss of earnings, loss of fobs. or other reprisals becauseof their activities on behalf of any labor organization.WE WILL NOT create the impression of surveillance ofour employees'unionactivities by informing them ofourknowledgeofsuchactivitiesinamannerconstituting interference, restraint, and coercion withinthe meaning of Section 8(a)(1) of the Act.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights under Section 7 of the Act.All our employees are free to become or remain or torefrain from becoming or remaining members of LiquorandWineSalesmen'sUnionLocal62,Distillery,Rectifying,Wine and Allied Workers International Union,AFL-CIO, or any other labor organization.NEHI-ROYAL CROWNCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 SouthDearbornStreet,Chicago, Illinois 60604,Telephone312-353-7570.